Citation Nr: 1029773	
Decision Date: 08/09/10    Archive Date: 08/24/10

DOCKET NO.  99-08 935	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric 
disorder, as secondary to nicotine dependence.

2.  Entitlement to an initial compensable disability evaluation 
for allergic rhinitis.

3.  Entitlement to an initial evaluation in excess of 30 percent 
for gastroesophageal reflux disease (GERD) with hiatal hernia and 
diverticulosis.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Scott Walker, Associate Counsel


INTRODUCTION

The Veteran had active military service from March 1960 to 
December 1963.

This matter was brought on appeal to the Board of Veterans' 
Appeals (Board) from May 1998 and October 1998 rating decisions 
of the Department of Veterans Affairs (VA) Regional Office (RO) 
in Milwaukee, Wisconsin.

In November 2000, the Board dismissed the appeal of the issue of 
entitlement to service connection for a nervous disorder and 
remanded the issues of service connection for deviated nasal 
septum, pneumonia residuals, bronchitis, rhinitis, sinusitis, a 
dental disorder and a variously diagnosed gastrointestinal 
disorder to the RO for further development.

In March 2003, the RO granted service connection for maxillary 
sinusitis, deviated left nasal septum and allergic rhinitis and 
assigned a 10 percent evaluation for maxillary sinusitis and non-
compensable evaluations for deviated left nasal septum and 
allergic rhinitis, each effective from August 1997.  The Veteran 
appealed the initial evaluations.

The record shows that the Veteran also appealed a September 2003 
rating decision that determined the Veteran had not submitted new 
and material evidence to reopen the claim of service connection 
for a nervous disorder and found there was no clear and 
unmistakable error (CUE) in the April 1998 rating decision that 
denied service connection for a nervous disorder.  The case was 
returned to the Board for appellate consideration.

The Veteran presented testimony at a videoconference hearing in 
March 2005 before the undersigned sitting in Washington, D.C.

In a September 2005 decision, the Board denied the Veteran's 
claims on appeal.  The Veteran appealed the Board's September 
2005 decision to the United States Court of Appeals for Veterans 
Claims (Court).  Pursuant to a Joint Motion for Partial Remand 
(Joint Motion), the Court, in a March 2008 Order, vacated the 
Board's decision, in part, as to the issues presently on appeal, 
and remanded the matter to the Board.  In accordance with the 
Order, an October 2008 Board decision remanded the Veteran's 
claims for further development, and deferred RO adjudication of 
the Veteran's claim for entitlement to service connection for an 
acquired psychiatric disorder, to include as due to nicotine 
dependence, pending the adjudication of the Veteran's claim for 
service connection for nicotine dependence.  In a December 2008 
rating decision, service connection for nicotine dependence was 
granted by the RO; service connection for dysthymia (claimed as 
depression) as secondary to service-connected nicotine dependence 
was denied.  

In a July 2009 decision, the Board granted service connection for 
GERD with hiatal hernia and diverticulosis; denied an initial 
compensable rating for deviated nasal septum; and remanded the 
issues of entitlement to an initial compensable rating for 
allergic rhinitis and service connection for depression to 
include as secondary to service-connected nicotine dependence.  

In a July 2009 rating decision, the RO effectuated the Board's 
grant of service connection for GERD with hiatal hernia and 
diverticulosis and assigned a 10 percent disability evaluation 
effective from April 1999.  The Veteran appealed the assigned 
rating.  In an April 2010 rating decision, that disability rating 
was increased to 30 percent, also effective from April 1999.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.




REMAND

A review of the Veteran's claims file reveals that the Veteran 
contends that the currently-assigned rating of 30 percent for 
GERD with hiatal hernia and diverticulosis does not take into 
account each digestive disease originally claimed in April 1999.  
As such, the Veteran requested a Board videoconference hearing in 
a statement received in May 2010.  

A basic principle of veterans' law stipulates that the Board 
shall decide an appeal only after affording the claimant an 
opportunity for a hearing.  38 U.S.C.A. § 7104 (West 2002).  
Pursuant to38 C.F.R. § 20.700(a), a hearing on appeal before the 
Board will be granted if an appellant expresses a desire to 
appear in person.  Further, pursuant to 38 C.F.R. § 20.700 (b), 
the purpose of a hearing is to receive argument and testimony 
relevant and material to the appellate issue.  

In the present appeal, the gastrointestinal issue in question has 
changed since the Veteran was last afforded a Board hearing.  In 
March 2005, the issue presented at the Board hearing was 
entitlement to service connection for a gastrointestinal 
disorder.  Here, the Veteran has argued that his now-service-
connected disability constitutes a higher degree of disability 
than reflected in the current 30 percent rating.  Therefore, the 
issue is now a rating issue, and the Board agrees that the 
Veteran's requested hearing should be scheduled.  

Accordingly, this case is remanded to the RO for the following 
action:

Schedule the Veteran for a Board 
videoconference hearing.  The Veteran and 
his attorney should be notified of the date 
and time of the hearing.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


